OPINION OF THE COURT BY
JUDD, C.J.
This case comes to us by appeal from a decree of a Circuit Judge of the First Circuit, granting an injunction against defendants’ maintaining a dam. The facts, succinctly stated, are as follows: The plaintiffs have a rice plantation at Waikele, Ewa, Island of Oahu, of about forty acres in extent, bordering on the Waianae side of the Waikele river. This land has been in the occupation of the plaintiffs for many years, and a large proportion of it has acquired by prescription the right to drainage into the Waikele river. '
The defendants have lately come into occupation of a quantity of laud not entitled to water by prescription on the opposite (Honolulu) side of the said river, but below it and nearer the sea. This land they are now making into a rice plantation, and in order to irrigate it were at .the time the bill was- filed constructing a dam across the said river in order to raise the water of the river sufficiently high to flow in a ditch to their land. The dam has since been completed. The members of the court visited the premises on the 20th March last, since the argument of the case on appeal.
Without discussing the testimony adduced in detail, which is voluminous and contradictory in some respects, we find that although there is an embankment between the defendants’ plantation and the river, somewhat higher in general than the embankment between the plaintiffs’ plantation and the river, the general level of the two plantations is about the same. Each plantation has a very gradual slope, so that they can be irrigated, as a rule, by letting the water from one rice patch to the next one below it. Where in portions of the plaintiffs’ land this method is not pos*310sible owing to many of the patches being on the same level, water is conducted to the patches below them by independent ditches.
The plaintiffs claim that the Wailcele river is subject to heavy freshets which occasionally are so great as to overflow the land on both sides of the Wailcele stream, to the damage of the rice plantations. We understand that the plaintiffs admit that these exceptional freshets of extraordinary volume would not be materially increased in their damaging effects by the presence of the dam, but that there occur frequently freshets of considerable size which the dam would seriously augment and cause the water to flow upon the plaintiffs’ plantation to their damage, and that the presence of the dam is a constant menace. The effect of the dam is to raise the general level of the water of the river a little over two feet above its normal height, .and to back the water up the river a considerable distance. Plaintiffs’ witnesses say that the water in these frequently occurring large freshets would be raised by the dam so that the water would overflow the river bank on the plaintiffs’ side, it being lower than defendants’, and thus greatly damage their plantation. This is disputed by defendants’ witnesses. None such freshet is testified to as having occurred since the dam was completed, and on an inspection of the premises and as a result of experiments made in closing and opening the gates of the dam, we are not convinced that such would necessarily be the case, the banks in the immediate neighborhood of the dam being high enough to confine the water of ordinary freshets to the river bed. We ought not to enjoin the maintenance of a dam without which defendants’ enterprise would perish upon conjectural testimony. Where the liability to injury is doubtful, the extraordinary remedy by injunction should be withheld, and we are not convinced in this case of the imminence of the danger. High on Injunctions, Sec. 22, says: “An injunction should never be granted except in a clear case of irreparable injury, and with a full conviction on the part of the court of its urgent necessity.”
The other ground advanced by plaintiffs for the injunction is *311that the dam by baching up the water of the river will interfere with the effective drainage of plaintiffs’ lands. We find that it is essential in rice cultivation to drain off the water from the rice patches twice during each half yearly crop. The land should be drained first about two months after the rice plants have been set out, and be without water for from one to four weeks, according to the nature of the soil, in order to strengthen the growth of the plant, and again a week or two before the grain is harvested, in order that the land may be hardened while the laborers are walking through the fields and reaping the rice. It is obvious that this is necessary for the convenience of the laborers, and that heads of rice he not laid, when cut, in soft mud. Then, too, the land must not be water-soaked when the first plowing for the next crop is being done. We find from the testimony and from inspection of the premises that the backing up of the water by this dam will obstruct somewhat the prompt and effectual draining of the plaintiffs’ land. The presence of water hacked up from the river in plaintiffs’ drains will undoubtedly have this effect. The plaintiffs’ right to proper drainage should not he interfered with by defendants’ dam, and plaintiffs are entitled to a decree ordering defendants to remove all the gates from the dam whenever, on reasonable notice, the plaintiffs require this to be done in order that they may drain their land. Rice cultivation in this neighborhood is so similar in character on the plantations of the respective parties that the defendants can readily adapt their work to that of plaintiffs and have the draining required for their plantation occur at the same time with the plaintiffs’. As regards the dam, in times of large freshets self-interest on the part of the defendants would require them to open the gates of the dam whenever the rise of water would seem to threaten their neighbors’ land, in order to escape or lessen their liability for damage.
It remains for us to consider the first ground taken by plaintiffs’ counsel, that the Circuit Judge, having ordered the injunction to issue upon the facts as found by him, the findings made by him are as binding and conclusive upon the Appellate *312Court as would be the verdict of a jury. Many cases are cited to support; among them are Monting v. Leong Kau, 7 Haw. 486, where this effect is given to a Master’s report, and Nawahi v. Kekaula, 9 Haw. 43, where it is claimed that this effect was given to a decree of a single Justice, but in this case the Appellate Court found the evidence “sufficient and very strong to support the decree.” "While great weight has always been given to the findings of fact of the Judge who first heard the case, and this should be so, because he has seen and heard the witnesses, this court has also felt at liberty to review carefully all the evidence sent up in appeal cases, and to form such conclusions- upon them as seems proper. This having been the practice for so long a time, we do not feel at liberty to- disturb it.
Hartwell, Thurston & Stanley and G. Brown, for plaintiffs.
J. A. Magoon and W. S. Edings, for defendants.
The injunction prayed for and allowed should be dissolved without prejudice to the plaintiffs’ right to renew application for the same whenever events shall justify it, and a decree will be signed ordering fhe removal by defendants of the gates of the dam upon reasonable notice whenever the plaintiffs require it in order to facilitate the drainage of their land.
Costs divided.